DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
1.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: The Applicant indicates the “power and commination component” (see claim 1) as a PoE component in Par. 0024 of the Specification and it will be interpreted as such.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 1, the device comprising “a wireless router via a signal link” is unclear. For examination purposes, the Examiner is interpreting this to mean that the patient interface module (PIM) is connected to a wireless router via a signal link per Applicant’s description. 
	In further regards to claim 1, “receive power from the signal link” is unclear. For examination purposes, the Examiner is interpreting this to mean the PIM and the wireless router are connected via an Ethernet cable and that the power is delivered from the router to the PIM using this cable by means of PoE technology [see Par. 0019 of Applicant’s description]. 
	In regards to claim 1 and 10, it is unclear if the PIM or the intraluminal device comprises the sensor, router and computing device. The way the claim is currently worded, it is unclear what is being limited by those limitations. Also, it is unclear if claim 1 actually requires the intraluminal device. Claim 1 reads as though it does, but then claim 10 explicitly requires the intraluminal device, thus indicating that Applicant did not intend for claim 1 to include this structure. For examination purposes, the Examiner is interpreting claim 1 to include this intraluminal structure and therefore claim 10 fails to further limit.
	In regards to claim 8, it is unclear what the pressure measurement is proximal or distal to in regards to its location. The Applicant should clarify this point. 
	Claims 2-7, 9, and 11-14 are rejected by virtue of their dependency. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 1-9, and 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keller (US 20160157803 A1).
	In regards to claim 1, Keller discloses an intraluminal sensing system (Par. 0002 discloses a medical sensing system and Par, 0003 that this can be used for intravascular purposes or any other medical sensing modalities known in the art), comprising a patient interface module (PIM) in communication with an intraluminal device (Par. 0032 discloses a PIM connected to the medical sensing device which comprises an intravascular device; i.e. intraluminal device) comprising a physiologic sensor (Par. 0039 discloses sensors attached to the sensing device), a wireless router via a signal link (see 112b interpretation; Par. 0037 discloses a wireless network [208] and Par, 0048 discloses an Ethernet PoE connection, i.e. a signal link), and a computing device in wireless communication with the wireless router (Par. 0064 discloses a computing device [872] in communication with the interface and Par. 0065 discloses the wireless connection of the computing device), wherein the PIM comprises a processing component configured to: receive a sensor signal from the physiologic sensor; and determine physiologic data based on at least the sensor signal (Fig. 1 shows a processing system [124] which is in connection to the PIM; Par. 0032 further discloses the processing system processes medical sensing data and can determine pressure data and send it to the clinician, i.e. physiological data); and a power and communication component configured to: receive power from the signal link; and transmit, to the computing device via the signal link and the wireless router, the physiologic data (See 112b interpretation; Par. 0035 discloses a PoE connection that is providing both power and data communication). 
	In regards to claim 2, Keller discloses the intraluminal sensing system of claim 1, wherein the power and communication component is further configured to receive a control signal from the computing device via the signal link and the wireless router, and wherein the processing component is further configured to receive the sensor signal based on at least the control signal (Par. 0064 states that any data acquisition is controlled and implemented via instructions stored in the computing device since data cannot be acquired without instructions to do so). 
	In regards to claim 3, Keller discloses the intraluminal sensing system of claim 1, wherein the power and communication component is further configured to receive a control signal from the computing device via the signal link and the wireless router, and wherein the processing component is further configured to determine the physiologic data based on the control signal (Par. 0064 states that any data acquisition is controlled and implemented via instructions stored in the computing device since processing data cannot be acquired without instructions to do so).
	In regards to claim 4, Keller discloses the intraluminal sensing system of claim 1, wherein the power and communication component is further configured to provide the power received from the signal link to the physiologic sensor of the intraluminal device (Par. 0035 discloses the entire sensing system [101], which includes the sensors, is coupled to and powered by the processing system which is powered by the PoE).
	In regards to claim 5, Keller discloses the intraluminal sensing system of claim 1, wherein the power and communication component is further configured to provide the power received from the signal link to the processing component (Fig. 6 shows the PoE [328] i.e. the power communication component, powers the processing system).
	In regards to claim 6, Keller discloses the intraluminal sensing system of claim 1, wherein the PIM further includes a memory coupled to the processing component and configured to store the physiologic data (Par. 0032 discloses the processing unit comprises a memory). 
	In regards to claim 7, Keller discloses the intraluminal sensing system of claim 1, wherein the PIM further includes a display coupled to the processing component and configured to display the physiologic data (Par. 0035 discloses the processing system coupled to a display [101]). 
	In regards to claim 8, Keller discloses the intraluminal sensing system of claim 1, wherein the power and communication component is further configured to receive, from a hemodynamic system via the signal link and the wireless router (Par. 0066 discloses a hemodynamic system with a pressure measurement sensors), a proximal pressure measurement (Par. 0060 discloses sensors placed on a proximal location), and wherein the processing component is further configured to determine the physiologic data by: determining a distal pressure measurement based on the sensor signal (Par. 0064 discloses the pressure sensors are placed on the distal side of the lumen); and determine a pressure ratio based on the proximal pressure measurement and the distal pressure measurement (Par. 0042 discloses the system can display pressure ratios, i.e. they determine the pressure ratios). 
	In regards to claim 9, Keller discloses the intraluminal sensing system of claim 1, wherein the processing component is further configured to determine the physiologic data by: determining, based on the sensor signal, a flow-related value (Par. 0002 states the data is obtained to assess the severity of a blockage or other restriction of flow through a vessel, therefore any value used to make this determination is a flow related value). 
	In regards to claim 13, Keller discloses the intraluminal sensing system of claim 1, wherein the processing component is configured to format the physiologic data into a format usable by the computing device to display the physiologic data, and wherein the power and communication component is configured to transmit the physiologic data in the format usable by the computing device to display the physiologic data (Par. 0028 discloses the display [101] can display information in the desired format and can be sent to GUI, i.e. some sort of computing device; since it is explicitly being used by the computer and displayed, it would necessarily be usable by the computing device).
	In regards to claim 14, Keller discloses the intraluminal sensing system of claim 1, wherein the PIM is in communication with a second computing device in wireless communication with the wireless router, and wherein the power and communication component is further configured to transmit, to the second computing device via the signal link and the wireless router, the physiologic data (Par. 0037 discloses a wireless connection to a first and secondary display, i.e. computing device, which the display is meant to show the data from the sensors. Also, the device has wireless communication and therefore is capable of communicating with multiple devices using the wireless link). 
	In regards to claim 15, Keller discloses a method of performing physiologic sensing (Par, 0002 discloses a medical sensing system), comprising: receiving, by a patient interface module (PIM) from an intraluminal sensing device, a sensor signal (Par. 0032 discloses a PIM connected to the medical sensing device; i.e. the intravascular device and 0039 discloses sensors); determining, by the PIM, physiologic data based on at least the sensor signal (Par. 0032 discloses the processing system processes medical sensing data and further discloses the processing system can determine pressure data and send it to the clinician, i.e. physiological data); receiving, by the PIM, power from a wireless router via a signal link (Par. 0035 discloses a PoE connection); and transmitting, by the PIM to a computing device via the signal link and the wireless router, the physiologic data (Par. 0064 discloses a computing device [872] in communication with the interface, i.e. the PIM). 
	In regards to claim 16, Keller discloses the method of claim 15, further comprising receiving, by the PIM from the computing device via the signal link and the wireless router, a control signal, wherein the receiving the sensor signal includes receiving the sensor signal based on at least the control signal (Par. 0064 states that any data acquisition is controlled and implemented via instructions stored in the computing device since data cannot be acquired without instructions to do so).
	In regards to claim 17, Keller discloses the method of claim 15, further comprising receiving, by the PIM from the computing device via the signal link and the wireless router, a control signal, wherein the determining the physiologic data includes determining the physiologic data further based on at least the control signal (Par. 0064 states that any data acquisition is controlled and implemented via instructions stored in the computing device since processing data cannot be acquired without instructions to do so).
	In regards to claim 18, Keller discloses the method of claim 15, further comprising receiving, by the PIM from a hemodynamic system via the signal link and the wireless router (Par. 0066 discloses a hemodynamic system with a pressure measurement sensors), a proximal pressure measurement (Par. 0060 discloses sensors placed on a proximal location), wherein the determining the physiologic data includes: determining a distal pressure measurement based on the sensor signal (Par. 0064 discloses the pressure sensors are placed on the distal side of the lumen); and determine a pressure ratio based on the proximal pressure measurement and the distal pressure measurement (Par. 0042 discloses the system can display pressure ratios, i.e. they determine the pressure ratios).
	In regards to claim 19, Keller discloses the method of claim 15, wherein the determining the physiologic data includes determining a flow-related value (Par. 0002 states the data is obtained to assess the severity of a blockage or other restriction of flow through a vessel, therefore any value used to make this determination is a flow related value).
	In regards to claim 20, Keller discloses the method of claim 15, further comprising formatting, by the PIM, the physiologic data according to a display format of the computing device, wherein the transmitting the physiologic data includes transmitting the physiologic data in the display format of the computing device (Par. 0028 discloses the display [101] can display information in the desired format and can be sent to GUI, i.e. some sort of computing device; since it is explicitly being used by the computer and displayed, it would necessarily be usable by the computing device).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 10 and 11are rejected under 35 U.S.C. 103 as being unpatentable over Keller (US 20160157803 A1) as applied to claim 1 and in view of Jong (US 20170104300 A1).
	In regards to claim 10, Keller as applied to claim 1 above discloses the intraluminal sensing system of claim 1 except for wherein the device further comprises the intraluminal device. 
	However, in the same field of endeavor, Jong does discloses an intraluminal device connected to the sensing system (Claim 37 discloses a PIM in connection with an intraluminal device which comprises a sensor (claim 21)) for the purpose of obtaining sensing data from the lumen. 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Keller as applied to claim 1 and modified them by having the sensing system comprise an intraluminal device, as taught and suggested by Jong, for the purpose of obtaining sensing data from the lumen (Claim 39 of Jong). 
	In regards to claim 11, the combined teachings of Keller and Jong as applied to claim 10 above discloses the intraluminal sensing system of claim 10, wherein the physiologic sensor Par. 0057 of Keller discloses a pressure sensor as a part of the sensing system).
5.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Keller (US 20160157803 A1) as applied to claim 1 and in view of Elbert (US 20140343434 A1). 
	Keller, as applied to claim 1 above, discloses the intraluminal system of claim 1 except for wherein the PIM further comprises a patient isolation circuit coupled between the power and communication component and the processing component. 
	However, in the same field of endeavor, Elbert does discloses the PIM further comprises a patient isolation circuit coupled between the power and communication component and the processing component (Par. 0030 discloses a PIM with an isolation circuit) for the purpose of providing isolation between the connector and earth ground. 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Keller as applied to claim 1 and modified them to have the PIM comprise an isolation circuit, as taught and suggested by Elbert, for the purpose of providing isolation between the connector and earth ground (Par. 0030 of Elbert).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR LINDSEY CHRISTIANSON whose telephone number is (571)272-0533.  The examiner can normally be reached on Monday-Friday, 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SKYLAR CHRISTIANSON/Examiner, Art Unit 3792                   
03/05/2021                                                                                                                                                                                     
/ALLEN PORTER/Primary Examiner, Art Unit 3792